Exhibit 10.29
10.29 Steam Sales Agreement between Xiangrui Pharmacy and Shandong
Xinrui Chemical Devices Co., Ltd.
Party A: Shandong Xiangrui Pharmacy Co., Ltd.
Party B: Shandong Xinrui Chemical Devices Co., Ltd.

•  
General Information

  •  
Pursuant to the contract, Party A shall sell steam to Party B.

  •  
The price shall be RMB 113 per ton.

  •  
The term shall be from January 1, 2009 to December 31, 2014.

  •  
Party shall pay the steam before 5th of the next month.

•  
Headlines of the articles omitted

  •  
Dispute Settlement

  •  
Breach of the Agreement

  •  
Miscellaneous

 

 